DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment filed 29 December 2021, which amends 1, 12, 14-17, 19, and 21-22. Claims 1-22 are pending.
The objections to the specification for minor informalities are withdrawn due to Applicant’s amendments filed 29 December 2021.
Applicant overcame the rejection of claim 22 under 35 U.S.C. § 112(d) and claims 14-22 under 35 U.S.C. § 112(b) by amending the claims in response filed 29 December 2021. 

Claim Objections
Claims 14, 19, and 20 are objected to because of the following informalities:  
Claim 14, lines 5-6, “a cartridge” should read “the cartridge.”
Claim 19, line 22, “an inserted cartridge” should read “the inserted cartridge.”
Claim 20, lines 25-26, “an inserted cartridge” should read “the inserted cartridge.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “defining a first end and a distal end” in line 9. This limitation is unclear as to whether “a first end and a distal end” refers to the first end and the distal end of the main body or of the sleeve. Based on the figures and the specification, the examiner has interpreted “defining a first end and a distal end” as referring to the first end and the distal end of the sleeve for examination purposes. It is suggested that the claim be amended to state “defining a first end and a distal end of the sleeve.” 
Regarding claims 10 and 21, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “biased” in claims 10 and 21 are used by the claim to mean “one or both,” while the accepted meaning is “having a tendency towards one or the other.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 12, the term "away from" in line 11 of the claim is a relative term which renders the claim indefinite.  The term "away from" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In such a device, sliding the sleeve in any direction or distance can be considered "away from" since the specification does not indicate a direction or distance the sleeve must slide for the distal end of the sleeve to be considered "away from" the receiving portion of the main body. For examination purposes, the term “away from” has been construed to mean “proximate the distal end of the cartridge” as disclosed as the use position of the device in the specification (Page 27, line 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Teigen (US 1,613,545) in view of Conner et al. (US 2012/0067360 A1).
Regarding claims 1 and 12, Teigen discloses an aerosol delivery device (Page 1, lines 2-3; Fig. 1) comprising a removable cartridge (Page 1, lines 97-98; Figs. 2-3, cigarette C) defining a first end and a distal end (Fig. 2, cigarette C wherein the first end is held within the concave portion 13 and the distal end is burning end); and a holder (Page 1, lines 13-15; Fig. 1) comprising a main body (Page 1, line 38; Fig. 2, body 11) and a sleeve (Page 1, lines 73-75; Fig. 1, sleeve 21), the main body defining a receiving portion (Page 1, lines 40-42; Fig. 2, concave portion 13 end of body 11) and an aerosol passage extending from the receiving portion, through the main body, and through a first end thereof (Page 1, lines 33-40, Fig. 2, smoke passages 10 and 12), the sleeve being disposed around at least a portion of the main body (Page 1, lines 73-75; Fig. 2, sleeve 21 around body 11) and defining a first end and a distal end (Fig. 2, sleeve 21 wherein the first end is closer to the mouthpiece 8 and the distal end is closer to the cigarette C). 
Teigen further discloses wherein the receiving portion of the main body is configured to receive at least a portion of the cartridge proximate the first end thereof (Page 1, lines 13-15 and 40-42; Fig. 2, cigarette C is engaged with the concave portion 13), wherein the sleeve comprises a substantially solid sleeve wall (Fig. 1, solid sleeve 21), and wherein the sleeve is configured to slide relative to the main body (Page 1, line 84; Figs. 2-3, sleeve 21 sliding relative to the main body) to and from an open position (Fig. 3, sleeve 21), wherein the distal end of the sleeve is positioned proximate the receiving portion of the main body (Fig. 3, sleeve 21 is positioned proximate the rear end portion20 of the receiving portion and towards the mouthpiece 8 end relative to the sleeve in Fig. 2), and a use position (Fig. 2, sleeve 21), wherein the distal end of the sleeve is positioned proximate the distal end of the cartridge (Fig. 2, sleeve 21 is positioned proximate the cigarette C relative to the sleeve in Fig. 3), and wherein in the use position, the distal end of the sleeve provides access of oxygen to the heat source of the cartridge (Fig. 2, the tip of the cigarette C is exposed to oxygen while in the use position).
Teigen does not explicitly disclose wherein the cartridge comprises a heat portion including a combustible heat source configured to generate heat, and a substrate portion disposed proximate the heat source, the substrate portion comprising a substrate material including an aerosol precursor composition. 
Conner et al. teaches a similar combustible cartridge ([0007], lines 1-8, the cigarette smoking article) wherein the cartridge comprises a heat portion ([0022], lines 1-3; Fig. 1, heat-generating segment 35) including a combustible heat source configured to generate heat ([0022], lines 3-7 and 10-13; Fig. 1, heat source 40), and a substrate portion ([0030]; Fig. 1, aerosol-generating segment 51) disposed proximate the heat source ([0030], lines 1-3; [0038], lines 3-6 and 11-17; Fig. 1, aerosol-generating segment 51 is positioned proximate the heat source 40), the substrate portion comprising a substrate material ([0030], lines 3-4; Fig. 1, substrate material 55 in aerosol-generating segment 51) including an aerosol precursor composition ([0033], lines 1-7; [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Teigen to incorporate a combustible cigarette comprising a heat portion and a substrate portion as taught by Conner et al. instead of the combustible cigarette disclosed by Teigen as an alternate combustible cartridge structure.
Regarding claims 2 and 13, Teigen discloses the aerosol delivery device wherein the holder has a substantially oblong overall shape (Page 1, line 38; Figs. 1-2).
Regarding claims 3 and 14, Teigen discloses the aerosol delivery device wherein the receiving portion is configured to receive the cartridge having a substantially cylindrical overall shape (Page 1, lines 13-15; Figs. 2 and 5, cigarette C).
Regarding claims 4 and 15, Teigen discloses the aerosol delivery device wherein the receiving portion of the holder comprises a separate part from the main body (Fig. 2, the receiving portion comprises from the jaw plates 18 to the rear end portions 20).
Regarding claims 5 and 16, Teigen discloses the aerosol delivery device further comprising a substantially hollow aerosol tube (Page 1, lines 33-35; Fig. 2, mouthpiece 8 with smoke passage 10) configured to be fluidly coupled with the aerosol passage of the main body (Page 1, lines 36-40 and 42-46; Fig. 2, coupling of nipple 14 and socket 15 to connect smoke passage 10 of the mouthpiece 8 and smoke passage 12 of the body 11) and that extends beyond the first end thereof (Fig. 2, mouthpiece 8).
Regarding claims 6 and 17, Teigen discloses the aerosol delivery device further comprising a mouthpiece (Page 1, lines 33-35; Fig. 2, mouthpiece 8) fluidly coupled with the aerosol passage (Page 1, lines 36-40 and 42-46; Fig. 2, coupling of nipple 14 and socket 15 to connect smoke passage 10 of the mouthpiece 8 and smoke passage 12 of the body 11). 
Regarding claims 7 and 18, Teigen discloses the aerosol delivery device wherein the mouthpiece is configured to be removable and replaceable (Page 1, lines 42-46; Fig. 2, nipple 14 and socket 15 threaded coupling would indicate that the mouthpiece can be removed and replaced).
Regarding claims 8 and 19, Teigen discloses the aerosol delivery device wherein the receiving portion is configured to retain at least a portion of the first end of the inserted cartridge (Page 1, lines 13-15, 40-42, and 63-66; Fig. 2, cigarette C is engaged with the concave portion 13).
Regarding claims 9 and 20, Teigen discloses the aerosol delivery device wherein the receiving portion further comprises one or more retention features (Page 1, lines 63-66; Figs. 2-3, jaw plates 18) configured to engage at least a portion of the first end of the inserted cartridge (Page 1, lines 13-15, 40-42, and 63-66; Fig. 2, jaw plates 18 engaging the cigarette C). 
Regarding claims 10 and 21, Teigen discloses the aerosol delivery device wherein the holder is configured such that the sleeve is configured to be biased into one or both of the open position and the use position (Page 1, lines 84-89; Fig. 2, biased to the use position).
Regarding claims 11 and 22, Teigen discloses the aerosol delivery device wherein the holder includes one or more detent features configured to locate the sleeve in one or both of the open position and the use position (Page 1, lines 84-89; Fig. 2, ridge 16 holds the sleeve in the use position by engaging with ridge 23). 

Response to Arguments
Applicant's arguments with respect to claims 1, 10, 12, and 21 under 35 U.S.C. § 112(b) filed 29 December 2021, see “Rejection of Claims 1, 10, 12, and 14-22 Under 35 U.S.C. § 112”, have been fully considered but they are not persuasive. 
With regard to claim 1, the Applicant argues that the claim is not indefinite and that “it is clear…that the first end and the distal end indicated in this portion of the claim refers to ‘the sleeve’” because “this element begins with ‘the sleeve…’ and ends with ‘and defining….’” The Examiner respectfully disagrees. The limitation “the sleeve being disposed around at least a portion of the main body and defining a first end and a distal end” is indefinite because both the sleeve element and the main body element are referred to before the “and defining…” which makes it unclear whether the sleeve being disposed around a portion of the main body is defining a first end and a distal end of the sleeve or if the sleeve being disposed around a portion of the main body is defining a first end and a distal end of the main body. The Examiner suggests that the Applicant amend claim 1 to state “defining a first end and a distal end of the sleeve” to clarify what element is being defined. 
With regard to claims 10 and 21, the Applicant argues that “the meaning of bias is clear and definite when read in the context of the application as a whole” and that the “Applicant is using the term bias in the accepted manner.” The Examiner respectfully disagrees. The use of the term bias in the specification and the claims provides two conflicting definitions. On page 30, line 6 of the specification, it states, “configured to bias and/or locate the sleeve in at least one of the open position or the use position” (emphasis added) while in the claims, it states, “biased into one or both of the open position and the use position” (emphasis added). The use of the term “bias” in the specification indicates that the sleeve is favored to one position over the other while the use of the term “biased” in the claims indicates that the sleeve can favor one or both positions. The use of the term “biased” in the claims is not consistent with the common definition as the sleeve cannot be biased to two separate positions because then the sleeve is not biased to either position. This renders the claim indefinite as it is unclear whether the sleeve is biased to one of the positions or not biased to either position. The Examiner suggests the Applicant amend claims 10 and 21 to state “biased into one of the open position or the use position” to clarify. 
With regard to claim 12, the Applicant argues that “away from” has a “clear and definite meaning, such as, for example, not proximate” when read in the context of the application as a whole. The Examiner respectfully disagrees. The relative term of “away from” renders the claim indefinite as there is no way to limit or judge what does and doesn’t meet the limitation. Both the terms “away from” and “not proximate” are relative terms that do not indicate location, direction, distance, or degree of movement. This renders the claim indefinite as it is unclear what quantifies as “away from” as both sliding the sleeve any distance towards the mouthpiece and any distance towards the distal end of the cartridge could be interpreted as “away from.” The Examiner suggests the Applicant amend claim 12 to state “wherein the distal end is positioned proximate the distal end of the cartridge” to clarify. 
Applicant’s arguments with respect to claims 1-4, 6-15, and 17-22 under 35 U.S.C. § 102 and claims 5 and 16 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see "Rejections of Claims 8, 19, and 22 Under 35 U.S.C. § 112" on page 9, filed 29 December 2021, with respect to claims 8 and 19 have been fully considered and are persuasive.  The rejection of claims 8 and 19 under 35 U.S.C. § 112(d) has been withdrawn. 

 Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747           

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747